DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with H. Sanders Gwin Jr. (Applicant’s Attorney) on 2022 May 20.
The application has been amended as follows: 
Claim 1 is amended as follows:
1.	A two-start helical heat exchanger comprising: 
a helical baffle extending along a length of the heat exchanger and having first and second surfaces, 
a cylindrical core encircled by the helical baffle, and
a casing within which the baffle is mounted;
wherein the helical baffle is a hollow thread;
wherein the first surface of the baffle is an interior surface of the baffle and is arranged to provide a first helical fluid flow path within the baffle for a first fluid; [[, and]] 
wherein the second surface of the baffle is an exterior surface of the baffle and is arranged to provide a second helical fluid flow path around the baffle for a second fluid, the second surface having a flat portion in direct thermal contact with an interior surface of the casing;


wherein the cylindrical core is hollow at a first end to form a fluid inlet for the first fluid flow path, hollow at a second end to form a fluid outlet for the first fluid flow path, and solid between the two hollow ends; and
wherein the baffle is arranged such that the first and second fluid flow paths are in thermal contact with each other through the baffle, [[and]] the second fluid flow path is in direct thermal contact with the casing, and the first fluid flow path is in thermal contact with the casing through the baffle.

Amend claims 3 and 5 to depend from claim 1.
Replace claim 7 in its entirety with the following:
7.	The heat exchanger of claim 1, wherein the helical baffle comprises a single helical thread.
Claims 2, 4, and 8-11 are CANCELED

Allowable Subject Matter
Claims 1, 3, 5-7, and 12-16 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763